Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed September 12, 2022. 

Amendments
           Applicant's amendments, filed September 26, 2019, is acknowledged. Applicant has cancelled Claims 1-15, 23-26, and 29-30, amended Claims 16-19, 22, 27-28, and 31, and withdrawn Claim 19.
	Claims 16-22, 27-28, and 31 are pending. 

Election/Restrictions
	Applicant has elected without traverse the following species, wherein: 
i) the alternative viral vector is pLenti-puro, as recited in Claim 18; 
ii) the alternative autoimmune disease is multiple sclerosis, as recited in Claim 26; and 
iii) the alternative therapeutic functional property is Th cell differentiation is rebalanced, as recited in Claim 29.

Claims 16-22, 27-28, and 31 are pending. 
Claims 19 and 27-28 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Claims 16-18, 20-22, and 31 are under examination. 

The amendment to the claims filed on September 12, 2022 does not comply with the requirements of 37 CFR 1.121(c).  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). 
	The correct status of Claims 27-28 is (Withdrawn, Currently amended).

Priority
This application, filed on September 26, 2019, is a 371 of PCT/CN2018/081117 filed on March 29, 2018. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 
While a certified copy of PCT/CN2018/081117 filed on March 29, 2018 and a certified copy of the foreign patent application CN 201710214232 filed on April 1, 2017 are provided with the instant application, a certified English translation of said foreign patent applications have not been provided.

Response to Amendment
Applicant has filed papers on May 4, 2022 asserted to be translation(s) of foreign priority. However, said papers fail to provide the signature of the human translator certifying foreign patent application CN 201710214232 filed on April 1, 2017 and/or PCT/CN2018/081117 filed on March 29, 2018. Thus, such papers are not considered certified English translations of the foreign priority documents. 
See 37 CFR 41.154(b) Translation required. When a party relies on a document or is required to produce a document in a language other than English, a translation of the document into English and an affidavit attesting to the accuracy of the translation must be filed with the document.

Response to Amendment
1. 	The Lin declaration under 37 CFR 1.132 filed September 12, 2022 has been considered. Lin declares to have been the translator of CN 201710214232 filed on April 1, 2017 and/or PCT/CN2018/081117 filed on March 29, 2018, and that said translations are accurate, which the Examiner finds persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2. 	The prior rejection of Claims 17-18, 20-22, 26, 29, and 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendments to the claims to cancel recitation of “according to”, which the Examiner finds persuasive.  

3. 	The prior rejection of Claims 22, 26, 29, and 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendments to the claims to cancel recitation of “therapeutically effective amount”, which the Examiner finds persuasive.  

4. 	The prior rejection of Claim(s) 29 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in light of Applicant’s cancellation of the claim, which the Examiner finds persuasive.  
	
5. 	The prior rejection of Claim(s) 22, 26, 29, and 31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of Applicant’s amendments to the claims to cancel recitation of “therapeutically effective amount”, and to amend Claim 22 to recite “treating multiple sclerosis”, which the Examiner finds persuasive.  

6. 	Claims 16-18, 20-22, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As a first matter, the claims recite the phrase “the polynucleotide sequence as set forth in SEQ ID NO:1”. The phrase "as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The adverb “as” renders the polynucleotide as an example [emphasis added] and does not exclude other polynucleotide sequences, so long as they encode mfat-1. 
As a second matter, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 16 recites the broad recitation of a polynucleotide encoding mfat-1, and the claim also recites SEQ ID NO:1, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As a third matter, Claim 16 recites the limitation “the polynucleotide sequence as set forth in SEQ ID NO:1”.  There is insufficient antecedent basis for this limitation in the claim because SEQ ID NO:1 is composed at least 1248 nucleotides, and thus encodes a plurality of polynucleotide sequences set forth within. The phrase “the polynucleotide sequence as set forth in SEQ ID NO:1” reasonably encompasses a plurality of polynucleotide subsequences within SEQ ID NO:1”. Thus, it is unclear which of the multitude of polynucleotide sequences set forth in SEQ ID NO:1 the article “the polynucleotide sequence” refers.
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent Claim 16.
	Amending Claim 16 to recite “the polynucleotide sequence of SEQ ID NO:1” would overcome the rejection.
	Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7. 	Claim(s) 16-17 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimmerling et al (Viral Delivery of the Fat-1 Gene to Treat Post-Traumatic Arthritis with Diet-Induced Obesity, Dissertation, Department of Biomedical Engineering, Duke University, 2016), as evidenced by Salmon et al (Production and titration of lentiviral vectors, Curr Protoc Hum Genet, Suppl 54, Chapter 12: Unit 12.10, 24 pages, 2007).
	With respect to Claim 16, Kimmerling et al taught a viral vector comprising a mammalianized fat-1 (mfat-1) gene having a polynucleotide sequence of SEQ ID NO:1 (pg 88, 4.2.1.2, “mammalian codon-optimized fat-1…obtained from Dr. Kang”). 
Instant claim does not require the polynucleotide sequence of SEQ ID NO:1. Rather, the broadest reasonable interpretation encompasses one or more smaller polynucleotide sequences (per “as set forth in”) within SEQ ID NO:1. 
	With respect to Claim 17, Kimmerling et al taught the viral vector is a lentiviral vector (e.g. pg 86, “Fat-1 lentivirus vector”; pg 87, Section 4.2, “the Fat-1 gene was cloned onto a lentiviral vector”). 
With respect to Claim 20, Kimmerling et al taught viral particle comprising the viral vector (e.g. pg 88, 4.2.1.3 Production of lentivirus, “virus was produced…”; “harvested virus was concentrated”). 
With respect to Claim 21, Kimmerling et al taught producing the lentiviral particles using the method of Salmon et al (2007), wherein Salmon et al taught that the lentiviral particles are suspended in phosphate buffered saline (pg 5), which is considered a therapeutically acceptable carrier.
	Thus, Kimmerling et al anticipate the claims. 

Response to Arguments
Applicant argues that Claim 16 has been amended to require the polynucleotide sequences of SEQ ID NO:1.
Applicant’s argument(s) has been fully considered, but is not persuasive. See rejection above per 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and discussion therein. Instant claim does not require the polynucleotide sequence of SEQ ID NO:1. Rather, the broadest reasonable interpretation encompasses one or more smaller polynucleotide sequences (per “as set forth in”) within SEQ ID NO:1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8. 	Claims 16-17 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over An et al (Heterologous expression of C. elegans fat-1 decreases the n-6/n-3 fatty acid ratio and inhibits adipogenesis in 3T3-L1 cells, Biochem. Biophys. Res. Comm. 428: 405-410, 2012) in view of Cheng et al (Production of transgenic beef cattle rich in n-3 PUFAs by somatic cell nuclear transfer, Biotechnol. Let. 37: 1565-1571, 2015) and Kang et al (U.S. 2017/0172118, priority to March 21, 2014).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
An et al is considered relevant prior art for having taught a lentiviral vector comprising a polynucleotide sequence encoding n-3 fatty acid desaturase (fat-1) (pg 406, col. 1, Materials and Methods, 2.3, Production of recombinant lentiviruses) for expression in tissue cultured mammalian host cells (entire paper).

An et al do not teach the polynucleotide sequence encoding n-3 fatty acid desaturase (fat-1) is a mammalianized fat-1 (mfat-1). 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 16, Cheng et al is considered relevant prior art for having taught an expression vector comprising a mammalianized fat-1 (mfat-1) gene whose coding region (start codon to stop codon) is 100% identical to instant SEQ ID NO:1 (Supplementary Table 1, start codon to stop codon) for fat-1 expression in a mammalian organism.
Nucleotides 1-22 of SEQ ID NO:1 are non-coding, and thus not dispositive for patentability of a mammalianized fat-1 gene.
 	Nucleotides 1232-1248 of SEQ ID NO:1 are non-coding, and thus not dispositive for patentability of a mammalianized fat-1 gene.
The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id.
Kimmerling et al taught that the mammalianized fat-1 nucleotide sequence from Dr. Kang was modified at the 5’ and 3’ ends to allow for ease in inserting the gene into the lentiviral vector (pg 88, 4.2.1.2).
Similarly, instant specification discloses 5’ and 3’ primers used to clone the mfat-1 cDNA to be modified to comprise restriction cloning sites immediately adjacent to the mfat-1 translation start codon and translation stop codon (pg 10, “method for constructing the viral vector…”).
The instant specification fails to disclose an element of criticality for 22 non-coding nucleotides 5’ and the 16 non-coding nucleotides 3’ to the mfat-1 coding region of SEQ ID NO:1. 

Kang et al is considered relevant prior art for having disclosed codon-optimized fat-1 [0035] that may be encoded by recombinant lentiviral vectors [0115, 127, 130-131].

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, nucleic acid expression vectors, and the creation of transgenic cells and organisms. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first fat-1 cDNA, as taught by An et al, with a second fat-1 cDNA, i.e. a mammalian codon-optimized fat-1 cDNA, as taught by Cheng et al and Kang et al, in a viral expression vector with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first fat-1 cDNA with a second fat-1 cDNA, i.e. a mammalian codon-optimized fat-1 cDNA, in a viral expression vector because those of ordinary skill in the art recognized that fat-1 is an invertebrate gene (C. elegans) and that expression of the artisan’s gene of interest is improved when codon-optimized for the host organism, as successfully demonstrated by Cheng et al, who successfully expressed a mammalianized fat-1 (mfat-1) cDNA whose coding region (start codon to stop codon) is 100% identical to instant SEQ ID NO:1, and Kang et al disclosed that codon-optimized fat-1 nucleic acids may be expressed from lentiviral vectors.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 17, An et al taught a lentiviral expression vector (pg 406, col. 1, Materials and Methods, 2.3, Production of recombinant lentiviruses). 
Kang et al disclosed recombinant lentiviral vectors [0115, 127, 130-131].
With respect to Claim 20, An et al taught viral particle comprising the viral vector (e.g. pg 406, col. 2, “viruses were produced”). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that SEQ ID NO: 1 is a polynucleotide that includes a codon optimized sequence of mfat-1 gene, and further includes: 
the sequence of CTAGAATCGTCGACCTGCAGGC at the 5' terminus, and 
the sequence of TGAATGCAAGCTGGCGT at the 3' terminus.
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant claims do not require such limitations. See rejection above per 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and discussion therein.
	 
Applicant argues that they surprisingly found that the additional sequences at the 5' terminus and at the 3' terminus resulted in better initiation in transcription and better mRNA stability, which consequently leads to better expression and activity of mfat-gene in mammalian cells.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant fails to articulate where in the specification such asserted surprising results are attributed to the codon-optimized 5’ and 3’ termini, nor as opposed to any other codon-optimized nucleotide sequence other than the 5’ and 3’ termini. Applicant fails to articulate what subsequence of SEQ ID NO:1 objectively constitutes the ‘5’ terminus’ and/or the ‘3’ terminus’, as opposed to those nucleotides excluded from said ‘5’ terminus’ and/or the ‘3’ terminus, that necessarily and predictably achieves the asserted surprising result. 
Furthermore, instant claims are directed to the vector itself, not a method of using said vector. 
Further still, as discussed below, Cheng et al is considered relevant prior art for having taught an expression vector comprising a mammalianized fat-1 (mfat-1) gene whose coding region (start codon to stop codon) is 100% identical to instant SEQ ID NO:1 (Supplementary Table 1, start codon to stop codon) for fat-1 expression in a mammalian organism.
Nucleotides 1-22 of SEQ ID NO:1 are non-coding, and thus not dispositive for patentability of a mammalianized fat-1 gene.
 	Nucleotides 1232-1248 of SEQ ID NO:1 are non-coding, and thus not dispositive for patentability of a mammalianized fat-1 gene.
The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id.
Kimmerling et al taught that the mammalianized fat-1 nucleotide sequence from Dr. Kang was modified at the 5’ and 3’ ends (syn. termini) to allow for ease in inserting the gene into the lentiviral vector (pg 88, 4.2.1.2).
Similarly, instant specification discloses 5’ and 3’ primers used to clone the mfat-1 cDNA to be modified to comprise restriction cloning sites immediately adjacent to the mfat-1 translation start codon and translation stop codon (pg 10, “method for constructing the viral vector…”).
The instant specification fails to disclose an element of criticality for 22 non-coding nucleotides 5’ terminus and the 16 non-coding nucleotides 3’ terminus to the mfat-1 coding region of SEQ ID NO:1. 

9. 	Claims 17-18 and 20-21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over An et al (Heterologous expression of C. elegans fat-1 decreases the n-6/n-3 fatty acid ratio
and inhibits adipogenesis in 3T3-L1 cells, Biochem. Biophys. Res. Comm. 428: 405-410, 2012) in view of Cheng et al (Production of transgenic beef cattle rich in n-3 PUFAs by somatic cell nuclear transfer, Biotechnol. Let. 37: 1565-1571, 2015) and Kang et al (U.S. 2017/0172118, priority to March 21, 2014), as applied to Claims 16-17 and 20 above, and in further view of Campeau et al (A Versatile Viral System for Expression and Depletion of Proteins in Mammalian Cells, PLoS One 4(8): 18 pages, e6529, 2009) and Addgene product catalog (pLenti CMV GFP Puro; https://www.addgene.org/17448; last visited May 13, 2022).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither An et al, Cheng et al, nor Kang et al taught/disclosed a composition comprising lentiviral vector particle and a therapeutically acceptable carrier.
	However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 18 and 20-21, Campeau et al is considered relevant prior art for having taught lentiviral expression vectors (entire paper), including pLenti-puro (pg 5, col. 2, “one version of the vector confers resistance to puromycin”). Campeau et al taught purification of viral particles, said viral particles being suspended in a therapeutically acceptable carrier, to wit, HEPES-buffered saline (pg 14, col. 1, collection of viral supernatant).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify a lentiviral composition to comprise a therapeutically acceptable carrier, e.g. HEPES-buffered saline, with a reasonable expectation of success because those of ordinary skill in the art previously recognized that methods of preparing lentiviral particle compositions comprise suspending lentiviral particles in phosphate buffered saline, which is considered a therapeutically acceptable carrier. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 17, An et al taught a lentiviral expression vector (pg 406, col. 1, Materials and Methods, 2.3, Production of recombinant lentiviruses). 
Campeau et al taught recombinant lentiviral vectors, including pLenti-puro (entire paper), whereby said pLenti-puro has long-been commercially available to the ordinary artisan (Addgene). 
With respect to Claim 18, An et al taught a lentiviral expression vector (pg 406, col. 1, Materials and Methods, 2.3, Production of recombinant lentiviruses). 
Campeau et al taught recombinant lentiviral vectors, including pLenti-puro (entire paper), whereby said pLenti-puro has long-been commercially available to the ordinary artisan (Addgene). 
With respect to Claim 20, An et al taught viral particle composition comprising the viral vector (e.g. pg 406, col. 2, “viruses were produced”). 
Campeau et al taught purification of viral particles, said viral particles being suspended in a therapeutically acceptable carrier, to wit, HEPES-buffered saline (pg 14, col. 1, collection of viral supernatant).
With respect to Claim 21, Campeau et al taught purification of viral particles, said viral particles being suspended in a therapeutically acceptable carrier, to wit, HEPES-buffered saline (pg 14, col. 1, collection of viral supernatant).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

10. 	Claims 17 and 20-21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over An et al (Heterologous expression of C. elegans fat-1 decreases the n-6/n-3 fatty acid ratio
and inhibits adipogenesis in 3T3-L1 cells, Biochem. Biophys. Res. Comm. 428: 405-410, 2012) in view of Cheng et al (Production of transgenic beef cattle rich in n-3 PUFAs by somatic cell nuclear transfer, Biotechnol. Let. 37: 1565-1571, 2015) and Kang et al (U.S. 2017/0172118, priority to March 21, 2014), as applied to Claims 16-17 and 20 above, and in further view of Kang et al (Fat-1 mice convert n-6 to n-3 fatty acids, Nature 427: 504, 2004; hereafter Kang-2), Ikawa et al (Generation of Transgenic Mice Using Lentiviral Vectors: A Novel Preclinical Assessment of Lentiviral Vectors for Gene Therapy, Mol. Therapy 8(4): 666-673, 2003), and Salmon et al (Production and titration of lentiviral vectors, Curr Protoc Hum Genet, Suppl 54, Chapter 12: Unit 12.10, 24 pages, 2007).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither An et al, Cheng et al, nor Kang et al taught/disclosed a composition comprising lentiviral vector particle and a therapeutically acceptable carrier.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 21, Kang-2 is considered relevant prior art for having taught a transgenic mouse whose genome comprises a heterologous fat-1 transgene. 
Ikawa et al is considered relevant prior art for having taught the generation of transgenic mice using lentiviral vectors (Title).
Salmon et al is considered relevant prior art for having taught methods of preparing lentiviral particle compositions, wherein the lentiviral particles are suspended in phosphate buffered saline (pg 5), which is considered a therapeutically acceptable carrier.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify a lentiviral composition to comprise a therapeutically acceptable carrier, e.g. phosphate buffered saline, with a reasonable expectation of success because those of ordinary skill in the art previously recognized that methods of preparing lentiviral particle compositions comprise suspending lentiviral particles in phosphate buffered saline, which is considered a therapeutically acceptable carrier. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 17, An et al taught a lentiviral expression vector (pg 406, col. 1, Materials and Methods, 2.3, Production of recombinant lentiviruses). 
Kang et al disclosed recombinant lentiviral vectors [0115, 127, 130-131].
Ikawa et al taught lentiviral expression vectors (entire paper). 
Salmon et al taught lentiviral expression vectors (entire paper). 
With respect to Claim 20, An et al taught viral particle composition comprising the viral vector (e.g. pg 406, col. 2, “viruses were produced”). 
Ikawa et al taught viral particle composition comprising the viral vector (entire paper). 
Salmon et al taught viral particle composition comprising the viral vector (entire paper). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 


11. 	Claims 22 and 31 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kang et al (U.S. 2009/0178148) in view of Kimmerling et al (Viral Delivery of the Fat-1 Gene to Treat Post-Traumatic Arthritis with Diet-Induced Obesity, Dissertation, Department of Biomedical Engineering, Duke University, OCLC Number 960641127, ProQuest Dissertations Publishing 10146280, 2016), Cheng et al (Production of transgenic beef cattle rich in n-3 PUFAs by somatic cell nuclear transfer, Biotechnol. Let. 37: 1565-1571, 2015) and Kang et al (U.S. 2017/0172118, priority to March 21, 2014).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 22, Kang et al is considered relevant prior art for having disclosed methods of treating a subject comprising the step of administering to said subject a nucleic acid encoding an n-3 desaturase (claims 1 and 8-14), wherein said nucleic acid encoding an n-3 desaturase is a fat-1 gene (Abstract), thereby treating an inflammatory or autoimmune disease or disorder (claim 14). Kang et al disclosed the nucleic acid vectors, e.g. viral vectors [0032], are formulated with a pharmaceutically acceptable carrier, and may be administered via oral, parenteral, intravenous, intramuscular, intradermal, subcutaneous, or inhalation routes [0009]. 
Kang et al disclosed a prophetic example of administering a viral vector encoding fat-1 to the heart of a rat animal model (Example 7). 
Kang et al disclosed wherein the subject to be treated may be suffering from multiple sclerosis [0011].

Kimmerling et al is considered relevant prior art for having taught a method of treating inflammation in a mouse model, the method comprising the step of administering a viral vector comprising a mammalianized fat-1 (mfat-1) gene (pg 88, 4.2.1.2, “mammalian codon-optimized fat-1…obtained from Dr. Kang”). Kimmerling et al taught that systemic administration conferred protection against synovial inflammation (pg 121, last ¶). 

Neither Kang et al nor Kimmerling et al teach the mammalianized fat-1 coding region to comprise a cDNA that is 100% identical to the polynucleotide sequence encoding fat-1 of SEQ ID NO:1.
However, prior to the effective filing date of the instantly claimed invention, Cheng et al is considered relevant prior art for having taught an expression vector comprising a mammalianized fat-1 (mfat-1) gene whose coding region (start codon to stop codon) is 100% identical to instant SEQ ID NO:1 (Supplementary Table 1, start codon to stop codon) for fat-1 expression in a mammalian organism.
Nucleotides 1-22 of SEQ ID NO:1 are non-coding, and thus not dispositive for patentability of a mammalianized fat-1 gene.
 	Nucleotides 1232-1248 of SEQ ID NO:1 are non-coding, and thus not dispositive for patentability of a mammalianized fat-1 gene.
The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id.
Kimmerling et al taught that the mammalianized fat-1 nucleotide sequence from Dr. Kang was modified at the 5’ and 3’ ends to allow for ease in inserting the gene into the lentiviral vector (pg 88, 4.2.1.2).
Similarly, instant specification discloses 5’ and 3’ primers used to clone the mfat-1 cDNA to be modified to comprise restriction cloning sites immediately adjacent to the mfat-1 translation start codon and translation stop codon (pg 10, “method for constructing the viral vector…”).
The instant specification fails to disclose an element of criticality for 22 non-coding nucleotides 5’ and the 16 non-coding nucleotides 3’ to the mfat-1 coding region of SEQ ID NO:1. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first fat-1 cDNA, as taught by Kang et al and/or Kimmerling et al, with a second fat-1 cDNA, i.e. a mammalian codon-optimized fat-1 cDNA, as taught by Cheng et al, in a method of treating an inflammatory- or autoimmune-related disease in a subject with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first fat-1 cDNA with a second fat-1 cDNA, i.e. a mammalian codon-optimized fat-1 cDNA having 100% identity to the mfat-1 coding region of SEQ ID NO:1, because those of ordinary skill in the art recognized that fat-1 is an invertebrate gene (C. elegans) and that expression of the artisan’s gene of interest is improved when codon-optimized for the host organism, as successfully demonstrated by Cheng et al, who successfully expressed a mammalianized fat-1 (mfat-1) cDNA whose coding region (start codon to stop codon) is 100% identical to instant SEQ ID NO:1, and Kimmerling et al taught administration of viral vector encoding mammalianized fat-1 to a mammalian (mouse) subject.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 31, Kang et al disclosed the nucleic acid vectors, e.g. viral vectors [0032], are formulated with a pharmaceutically acceptable carrier, and may be administered via oral, parenteral, intravenous, intramuscular, intradermal, subcutaneous, or inhalation routes [0009].
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Applicant respectfully submits that "administering a nuclear acid sequence of fat-I" is far from teaching the specific construction of gene-therapeutic modality.
Applicant’s argument(s) has been fully considered, but is not persuasive. All that is required by the instant claims is mere administration of the vector encoding mfat-1, which Kang et al disclose. Applicant fails to articulate what element of nucleic acid administration is not enabled by one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention. Applicant is respectfully reminded that references are not to be read in a vacuum of ignorance, but rather, the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.

Applicant argues that “multiple sclerosis” is one from a laundry list of diseases mentioned by Kang et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. "[T]he prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). [W]hen the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parteA, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that “the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is ‘described’ as that term is used in [pre-AIA ] 35 U.S.C. 102(a), in that publication.”). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982) (The claims were directed to polycarbonate containing cadmium laurate as an additive. The court upheld the Board’s finding that a reference specifically naming cadmium laurate as an additive amongst a list of many suitable salts in polycarbonate resin anticipated the claims. The applicant had argued that cadmium laurate was only disclosed as representative of the salts and was expected to have the same properties as the other salts listed while, as shown in the application, cadmium laurate had unexpected properties. The court held that it did not matter that the salt was not disclosed as being preferred, the reference still anticipated the claims and because the claim was anticipated, the unexpected properties were immaterial.).
“[W]hether a generic disclosure necessarily anticipates everything within the genus … depends on the factual aspects of the specific disclosure and the particular products at issue.” Sanofi-Synthelabo v. Apotex, Inc., 550 F.3d 1075, 1083, 89 USPQ2d 1370, 1375 (Fed. Cir. 2008). See also Osram Sylvania Inc. v. American Induction Tech., 701 F.3d 698, 706, 105 USPQ2d 1368, 1374 (Fed. Cir. 2012) (“how one of ordinary skill in the art would understand the relative size of a genus or species in a particular technology is of critical importance”). 
For example, if one of ordinary skill in the art is able to “at once envisage” the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be “at once envisaged.” One may look to the preferred embodiments to determine which compounds can be anticipated. In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962). 
In the instant case, Kang et al explicitly disclose “multiple sclerosis”, and thus it is unclear how one of ordinary skill in the art would not have ‘immediately envisaged’ such from the small list of embodiments in [0011]. To put it another way, Applicant has failed to articulate how many disease/disorder species within a list would absolutely and unequivocally preclude the ordinary artisan from ‘immediately envisaging’ a positively recited disease/disorder species from said list. 

Citation of Relevant Prior Art
12. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Lansbergen et al (U.S. 2015/0044138) is considered relevant prior art for having disclosed a method of treating multiple sclerosis (e.g. claims 23-24) in a subject, the method comprising the step of administering to said subject a pharmaceutical composition comprising PUFAs and omega-3 fatty acids (e.g., claim 18).

	Da Silva et al (U.S. Patent 10,517,885; effectively filed December 6, 2013) is considered relevant prior art for having disclosed a method of treating multiple sclerosis (e.g. claim 7) in a subject, the method comprising the step of administering to said subject a pharmaceutical composition comprising PUFAs and omega-3 fatty acids (e.g., claim 1; col. 5, lines 43-47).
	Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art previously recognized the concept(s) of increasing the presence of PUFAs and omega-3 fatty acids (as would also be achieved via expression of mfat-1 transgene) to have therapeutic value in the treatment of multiple sclerosis. 

Conclusion
13. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1631



/KEVIN K HILL/            Primary Examiner, Art Unit 1631